PER CURIAM.
We affirm the trial court’s summary denial of the appellant’s postconviction claims. We write only to address the appellant’s claim that his counsel was ineffective for failing to object when the trial court read the forcible felony instruction to the jury. Upon a full review of the record, we conclude that, in this case, the trial court’s inclusion of the forcible felony instruction within the overall body of instruction on self-defense was not misleading or confusing and did not deprive the appellant of his defense of self-defense. See Giles v. State, 831 So.2d 1263, 1265 (Fla. 4th DCA 2002). Accordingly, the trial court’s summary denial is AFFIRMED.
DAVIS, VAN NORTWICK and HAWKES, JJ., concur.